                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 2
                                                                      Mar 14, 2019
 3                                                                        SEAN F. MCAVOY, CLERK

 4
                           UNITED STATES DISTRICT COURT
 5
                        EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                      No. 2:18-CR-00182-WFN-1
 8
 9                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION FOR
10                       v.                         MODIFICATION OF RELEASE
11                                                  CONDITIONS
     RICHARD JAY MIDDAUGH,
12
                                                    MOTION GRANTED
13                       Defendant.                   (ECF No. 43)
14
           Before the Court is Defendant’s Second Unopposed Motion for Modification
15
     of Release Conditions, ECF No. 43. Defendant recites in his motion that neither
16
     the United States, nor U.S. Probation oppose this request.
17
           Defendant’s counsel seeks to mitigate negative effects of the social isolation
18
     caused by being in his apartment during the early evening hours when his friends
19
     are finished work and available.
20
           Specifically, Defendant requests his curfew be extended from 7:00 pm to
21
     9:00 pm. Defendant has provided the U.S. Probation Officer with a list of four
22
     addresses and phone numbers where family and friends reside along with
23
     confirmation that children do not reside or visit the residences and they are aware
24
     of the charges against him.
25
           IT IS ORDERED, that Defendant’s Motion, ECF No. 43, is GRANTED.
26
     Curfew is extended from 7:00 pm to 9:00 pm. Defendant is permitted to visit
27
     residences approved by U.S. Probation.
28



     ORDER - 1
 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED March 14, 2019.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
